Citation Nr: 0602194	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-19 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to initial rating in excess of 10 percent for 
service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to June 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran has yet to be afforded a VA medical examination 
to address the full extent of his cervical spine disability.  
Although the veteran was afforded a pre-separation 
examination in January 2002, that examination fails to fully 
ascertain the extent of the veteran's disability.  In 
particular, the examination report does not address left and 
right lateral flexion and left and right rotation.  

During the pendency of this appeal, new regulations were 
promulgated regarding the evaluation of disabilities of the 
spine.  See e.g. 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) 
(effective September 23, 2002) (Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes); see also 68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a (2004) (effective 
September 26, 2003) (General Rating Formula for Diseases and 
Injuries of the Spine).  The RO has not yet considered the 
veteran's claim pursuant to these new criteria, nor has the 
veteran been apprised of the amendments.  To avoid potential 
prejudice to the veteran, remand for RO consideration is 
necessary.


In view of the foregoing, this matter is remanded for the 
following:  

1. First, the veteran should be afforded 
a VA examination to determine the full 
extent of the limitation of movement of 
the veteran's cervical spine, including 
flexion, extension, left and right 
lateral flexion and left and right 
rotation.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2. Then the RO should again review the 
record considering all of the evidence of 
record and the new criteria for evaluating 
disabilities of the spine.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005) .



 
 
 
 

